DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 10/28/2021 submission filled in Application 15/819,589.  
Claims 1-7 were previously examined in the action mailed on 10/07/2020.  Claim 8-20 remain withdrawn from consideration.
Newly added claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons explained below.  Accordingly, claims 21-27 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

This application contains claims directed to more than one species of the generic invention.

Claim(s) 1, 21 is/are generic to the following disclosed patentably distinct species:

Species I is directed to the request parsing logic.
A.  the request parsing logic is configured to identify a machine type of the first machine based on the first set of information, the operator selection logic being configured to identify a machine type that the first operator is qualified to operate based on the operator filter criteria, and to identify the first operator to provide the remote controlled operation of the first machine based on the machine type of the first machine and the machine type that the first operator is qualitied to operate.  
B.  the request parsing logic is configured to identify an operation type of the first machine based on the first set of information, the operator selection logic being configured to identify an operation type that the first operator is qualified to perform on the first machine based on the operator filter 
C. request parsing logic is configured to identify operator preference information, based on the first set of information, indicating an operator preference in operating the first machine, the operator selection logic being configured to access the operator filter criteria, identifying an identity of the first operator, and to identify the First operator to provide the remote controlled operation of the first machine based on the operator preference information and the identity of the first operator.  
D. the request parsing logic is configured to identify a request an urgency indicator, based on the first set of information, indicating an urgency of the first machine request, the operator selection logic being configured to identify the first operator to provide the remote controlled operation of the first machine based on the operator filter criteria and the request urgency indicator.  

Species II is directed to the operator selection logic.
A.  the operator selection logic comprises: filter logic configured to apply the weighted filter criteria to identify a first ranked list of potential remote operators, of the set of potential remote operators, to provide remote controlled operation of the first machine.  
B.  the operator selection logic is configured to identify the first remote operator of the set of potential remote operators to provide remote controlled operation of the first machine at the First operator station remote from the computing system based on the list ranked list of potential remote operators.  
C.  the communication link control logic is configured to: 
send the first machine request to the identified first remote operator: 
receive e a first acceptance indication from the identified first remote operator: and 
facilitate the first remote machine control communication between the first operator station and the first machine based on the acceptance indication.  
D.  the communication link control logic is configured to: 

receive a first rejection indication From the identified first remote operator: and
wherein the operator selection logic is configured to identify a second remote operator, of the set of potential remote operators. to provide remote controlled operation of the first machine at a second operator station remote from the computing system based on the first ranked list of potential remote operators and the first rejection indication.  

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Undue search burden on the examiner due to 2 distinct claimed inventions.  Each distinct invention would require a unique search strategy by the examiner.  

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

The Applicant argues “The system of Cavender merely provides an alert to an operator or a set of operators.  The system of Cavender does not identify a first remote operator at a first operator station to provide remote controlled operation based on a set of information in the first request nor does it identify a second remote operator at a second operator station to provide remote controlled operation based on a set of information in the second request. Rather, Cavender merely sends alerts to predesignated operator(s), but does not identify particular operators, nor does it identify particular operators based on information in the request.”
The Examiner respectfully disagrees.  Cavender para. 77 teaches in the case where autonomous vehicle platform 100 encounters a situation that cannot be resolved autonomously, a message or alert can be routed to an operator for assistance. The examiner considers routing an alert to an operator for assistance to be operator selection logic that identifies a first and a second remote operator.  The Examiner acknowledges that Cavender does not teach the selection logic is based on operator filter criteria.  However, the Examiner has relied upon Brooks para. 90-91 to teach assigning the remote control of vehicles to operators based on particular skills need to remotely control the vehicle.

The Applicant argues “the operator(s) for the system of Cavender are predesignated and are not identified by the system based on information in the request. The vehicles of Cavender merely send the alerts to whoever happens to be part of the dispatched operating team and that operating team addresses the requests, and where multiple requests are addressed in order of priority not by a particularly identified operator. Thus, Cavender fails to teach "operator selection logic that identifies a first remote operator ... at a first operator station remote from the computing system, to provide remote controlled operation of the first machine based on the first set of information ..., and that identifies a second remote operator ... at a second operator station remote from the computing system, to provide remote controlled operation of the second machine based on the second set of information".”
The Examiner respectfully disagrees.  As explained above, Cavender para. 77 teaches in the case where autonomous vehicle platform 100 encounters a situation that cannot be resolved autonomously, a message or alert can be routed to an operator for assistance.  Routing a message to an operator can also be considered selecting an operator, even if the selection does not considers the operator’s skills or qualifications.  To address that deficiency in Cavendar, the Examiner relies on Brooks para. 90-91 which teaches routing assignments to users based on skills and qualifications.

The Applicant argues “the system of Cavender merely sends out requests to predesignated operators for assistance when the vehicle encounters certain situations. Nothing in those requests is used by the system of Cavender to identify operators. Rather, the request in Cavender is merely sent to the designated team of operators and is handled by them, and where there are multiple requests, they are handled in priority. There is no identification of operators in Cavender.”
The Examiner respectfully disagrees.  Cavendar para. 77 teaches in one embodiment, autonomous vehicle platform 100 periodically reports its status or condition. For example, autonomous vehicle platform 100 can communicate a status update to an operator or team of remote operators every 30 seconds. In most instances these status updates are relatively simple, for example, an update can show that autonomous vehicle platform 100 is operating normally or indicate what percentage of a task has been completed. However, in the case where autonomous vehicle platform 100 encounters a situation that cannot be resolved autonomously, a message or alert can be routed to an operator for assistance.   The Examiner considers a status update that includes information that indicates a vehicle is not operating properly to be a first set of information in a machine request.  As such, Cavendar does teach information in the requests is used to identify operators.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavender-Bares US 2015/0142250 A1 in view of Brooks US 2017/0308080 A1.

As per Claim 1 Cavender teaches a computing system, comprising:
at least one processor; memory storing instructions executable by the at least one processor that. when executed, provide: (para. 76 teaches referring again to FIG. 14, autonomous vehicle platform 100 can have a user interface module 128 in communication with microprocessor 122, configured to transmit microprocessor data to a user or operator of autonomous vehicle platform 100, and further configured to receive command data from the user of autonomous vehicle platform 100 for selectively overriding the self-direction program.)
a machine request detector that detects a first machine request, for remote controlled operation, from a first machine located remotely from the computing system and that detects a second machine request, for remote controlled operation, from a second machine located remotely from the computing system;  Cavender para. 77 teaches in the case where autonomous vehicle platform 100 encounters a situation that cannot be resolved autonomously, a message or alert can be routed to an operator for assistance. 
request parsing logic that identifies a first set of information in the first machine request and second set of information in the second machine request; Cavender para. 77 in the case where autonomous vehicle platform 100 encounters a situation that cannot be resolved autonomously, a message or alert can be routed to an operator for assistance. These situations include, among other things, that an alert that the autonomous vehicle platform 100 has encountered and obstacle, that autonomous vehicle platform 100 is experiencing an unplanned for idle time, that a malfunction is impacting the proper functioning of autonomous vehicle platform 100, or that a notification that the autonomous vehicle platform's 100 payload or fuel supply is running low. Such a message can include, for example, information that autonomous vehicle platform 100 or system 200 has been stopped for a particular reason, one or more images of a situation that autonomous vehicle platform 100 has encountered, a variety of statistics, such as heading, tractions, engine status, tank status, tilt angle, a video or series of images of the last several seconds of operation before the message was routed, or a combination thereof.
operator selection logic that identifies a first remote operator, at a first operator station remote from the computing system, to provide remote controlled operation of the first machine based on the first set of information and the operator, and that identifies a second remote operator at a second operator station remote from the computing system, to provide remote controlled operation of the second machine based on the set of information; and Cavender para. 77 teaches autonomous vehicle platform 100 can communicate a status update to an operator or team of remote operators every 30 seconds. In most instances these status updates are relatively simple, for example, an update can show that autonomous vehicle platform 100 is operating normally or indicate what percentage of a task has been completed. However, in the case where autonomous vehicle platform 100 encounters a situation that cannot be resolved autonomously, a message or alert can be routed to an operator for assistance. These situations include, among other things, that an alert that the autonomous vehicle platform 100 has encountered and obstacle, that autonomous vehicle platform 100 is experiencing an unplanned for idle time, that a malfunction is impacting the proper functioning of autonomous vehicle platform 100, or that a notification that the autonomous vehicle platform's 100 payload or fuel supply is running low. Such a message can include, for example, information that autonomous vehicle platform 100 or system 200 has been stopped for a particular reason, one or more images of a situation that autonomous vehicle platform 100 has encountered, a variety of statistics, such as heading, tractions, engine status, tank status, tilt angle, a video or series of images of the last several seconds of operation before the message was routed, or a combination thereof. Using this information, in one embodiment, the operator or team of operators can remotely resolve the situation. For example, the operator can select one of several preprogrammed commands or options, such as hold position, break through planted crops 106 and proceed to next row, or back up and start again on adjacent row. In addition, the operator can take remote control of autonomous vehicle platform 100 and drive it for specified period of time to get it out of the situation.  The examiner considers routing an alert to an operator for assistance to be operator selection logic that identifies a first and a second remote operator.
communication link control logic that: facilitates a first remote machine control communication between the first operator station and the first machine and that facilitates a second remote machine control communication between the second operator station and the second machine, and  Cavender para. 77 the operator can take remote control of autonomous vehicle platform 100 and drive it for specified period of time to get it out of the situation.  The Examiner considers communication link control logic  that permits communication between an operator and a remote vehicle to include facilitating communication between multiple communication stations including a first and second station.  
controls the first machine based on the first remote machine control communication and controls the second machine based on the second remote control communication. Cavender para. 77 the operator can take remote control of autonomous vehicle platform 100 and drive it for specified period of time to get it out of the situation.
Cavender does not teach filter criteria identifier logic that identifies operator filter criteria; a set of potential remote operators; identify a first and second remote operator based on the operator filter criteria However, Brooks para. 90-91 teaches responsive to determining that the vehicle system is traveling in an area having increased traffic of other vehicle systems, that one or more components of the vehicle system have failed or are likely to fail, and/or that one or more onboard operators are no longer alert, the number of off-board operators controlling and/or assisting in controlling the vehicle system may increase. This may be done automatically by the remote and/or vehicle control system or manually by a supervisor or consensus of the remote operators. In addition or as an alternate to changing the operator ratio, the operator assignment may be modified. The operator assignment is the indication of which vehicle system is being at least partially monitored and/or controlled by a remote operator. A remote operator can be assigned to several vehicle systems, as described above. The assignment of a remote operator to a vehicle system can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator). As another example, the assignment of a remote operator can be determined based on which skills are needed to remotely control a vehicle system. Some vehicle systems may be carrying hazardous cargo, may be traveling through difficult terrain (e.g., a series of curves, urban areas, etc.), may be more difficult to control relative to other vehicle systems (e.g., due to the number of propulsion-generating vehicles, the weight of the cargo and/or vehicles, the age of the vehicles, etc.), may have systems or controls that require specialized training, or otherwise may require a set of skills that not all operators have. As another example, the assignment of a remote operator can be determined based on a work history of the operator. An operator that has remotely monitored and/or controlled a particular vehicle system or a particular type of vehicle (e.g., based on model number, age, etc., of the propulsion-generating vehicles in the vehicle system) more than another operator may be assigned to remotely control that same vehicle system or type of vehicle system instead of the other operator. The Examiner considers identifying which skills are needed to remotely control a vehicle system to be filter criteria. Both Cavender and Brooks are drawn to selecting operators to remotely control a machine.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cavender to include filter criteria identifier logic that identifies operator filter criteria; a set of potential remote operators; identify a first and second remote operator based on the operator filter criteria as taught by Brooks to find the most skilled worker to perform the task or remotely controlling the vehicle.

As per Claim 2 Cavender does not explicitly disclose the computing system of claim 1 wherein the request parsing logic is configured to identify a machine type of the first machine based on the first set of information, the operator selection logic being configured to identify a machine type that the first operator is qualified to operate based on the operator filter criteria, and to identify the first operator to provide the remote controlled operation of the first machine based on the machine type of the first machine and the machine type that the first operator is qualified to operate.    However, Brooks para. 89-91 teaches responsive to determining that the vehicle system is traveling in an area having increased traffic of other vehicle systems, that one or more components of the vehicle system have failed or are likely to fail, and/or that one or more onboard operators are no longer alert, the number of off-board operators controlling and/or assisting in controlling the vehicle system may increase. This may be done automatically by the remote and/or vehicle control system or manually by a supervisor or consensus of the remote operators. In addition or as an alternate to changing the operator ratio, the operator assignment may be modified. The operator assignment is the indication of which vehicle system is being at least partially monitored and/or controlled by a remote operator. A remote operator can be assigned to several vehicle systems, as described above. The assignment of a remote operator to a vehicle system can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator). As another example, the assignment of a remote operator can be determined based on which skills are needed to remotely control a vehicle system. Some vehicle systems may be carrying hazardous cargo, may be traveling through difficult terrain (e.g., a series of curves, urban areas, etc.), may be more difficult to control relative to other vehicle systems (e.g., due to the number of propulsion-generating vehicles, the weight of the cargo and/or vehicles, the age of the vehicles, etc.), may have systems or controls that require specialized training, or otherwise may require a set of skills that not all operators have. As another example, the assignment of a remote operator can be determined based on a work history of the operator. An operator that has remotely monitored and/or controlled a particular vehicle system or a particular type of vehicle (e.g., based on model number, age, etc., of the propulsion-generating vehicles in the vehicle system) more than another operator may be assigned to remotely control that same vehicle system or type of vehicle system instead of the other operator. Both Cavender and Brooks are drawn to selecting operators to remotely control a machine.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cavender to the computing system of claim 1 wherein the request parsing logic is configured to identify a machine type of the first machine based on the first set of information, the operator selection logic being configured to identify a machine type that the first operator is qualified to operate based on the operator filter criteria, and to identify the first operator to provide the remote controlled operation of the first machine based on the machine type of the first machine and the machine type that the first operator is qualified to operate as taught by Brooks to find the most skilled worker to perform the task or remotely controlling the vehicle.

As per Claim 3 Cavender does not explicitly disclose the computing system of claim 2 wherein the request parsing logic is configured to identify an operation type of the first machine based on the first set of information, the operator selection logic being configured to, identify an operation type that the first operator is qualified to perform on the first machine based on the operator filter criteria, and to identify the first operator to provide the remote controlled operation of the first machine based on the operation type corresponding to the first machine and the operation type that the first operator is qualified to perform.   However, Brooks para. 99-91 teaches responsive to determining that the vehicle system is traveling in an area having increased traffic of other vehicle systems, that one or more components of the vehicle system have failed or are likely to fail, and/or that one or more onboard operators are no longer alert, the number of off-board operators controlling and/or assisting in controlling the vehicle system may increase. This may be done automatically by the remote and/or vehicle control system or manually by a supervisor or consensus of the remote operators. In addition or as an alternate to changing the operator ratio, the operator assignment may be modified. The operator assignment is the indication of which vehicle system is being at least partially monitored and/or controlled by a remote operator. A remote operator can be assigned to several vehicle systems, as described above. The assignment of a remote operator to a vehicle system can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator). As another example, the assignment of a remote operator can be determined based on which skills are needed to remotely control a vehicle system. Some vehicle systems may be carrying hazardous cargo, may be traveling through difficult terrain (e.g., a series of curves, urban areas, etc.), may be more difficult to control relative to other vehicle systems (e.g., due to the number of propulsion-generating vehicles, the weight of the cargo and/or vehicles, the age of the vehicles, etc.), may have systems or controls that require specialized training, or otherwise may require a set of skills that not all operators have. As another example, the assignment of a remote operator can be determined based on a work history of the operator. An operator that has remotely monitored and/or controlled a particular vehicle system or a particular type of vehicle (e.g., based on model number, age, etc., of the propulsion-generating vehicles in the vehicle system) more than another operator may be assigned to remotely control that same vehicle system or type of vehicle system instead of the other operator. Both Cavender and Brooks are drawn to selecting operators to remotely control a machine.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cavender to include the request parsing logic is configured to identify an operation type corresponding to the first machine request indicating a type of requested operation of the first machine, the operator selection logic being configured to access the first operator information, identifying an operation type that the first operator is qualified to perform on the first machine, and to identify the first operator to provide the remote controlled operation of the first machine based on the type corresponding to the first machine and the operation type that the first operator is qualified to perform as taught by Brooks to find the most skilled worker to perform the task or remotely controlling the vehicle.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavender-Bares US 2015/0142250 A1 in view of Brooks US 2017/0308080 A1 as applied to claim 2 and in further view of Anand US 2017/0372019 A1.

As per Claim 4 Cavender teaches remote operators (see para. 77)
Cavender does not explicitly disclose the computing system of claim 2 wherein the request-parsing logic is configured to identify operator preference information, based on the first set of information, indicating an operator preference in operating the first machine, the operator selection logic being configured to access the operator filter criteria, identifying  an identity of the first operator. and to identify the first operator to provide the remote controlled operation of the first machine based on the operator preference information and the identity of the first operator However, Anand para. 66 teaches operator identification can also be used to determine whether or not a particular operator has appropriate training to run a particular exam type.  Further para. 67 teaches operator identification can then be linked with other data about the operator, such as an operator profile that outlines training, level of experience, exams for which the operator is qualified, schedule demands, workload, and the like. While choosing the optimal system for the patient in a particular instance, consideration could also be given to the operator's experience or preference in working with available systems.  Both Cavender and Anand are drawn to selecting an operator to perform a task.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cavender to include wherein the request-parsing logic is configured to identify operator preference information, based on the first set of information, indicating an operator preference in operating the first machine, the operator selection logic being configured to access the operator filter criteria, identifying  an identity of the first operator. and to identify the first operator to provide the remote controlled operation of the first machine based on the operator preference information and the identity of the first operator as taught by Anand to assign jobs to operators that enjoy them to improve user satisfaction on overall system efficiency.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavender-Bares US 2015/0142250 A1 in view of Brooks US 2017/0308080 A1 as applied to claim 2 and in further view of Lawler US 2018/0039265 A1.

As per Claim 5 Cavender does not explicitly disclose the computing system of claim 2 wherein the request parsing logic is configured to identify a request urgency indicator, based on the first set of information. indicating an urgency of the first machine request, the operator selection logic being configured to identify the first operator to provide the remote controlled operation of the first machine based on the operator filter criteria  and the request urgency indicator. However, Lawler para. 33 teaches the queueing system or matching engine is the center portion of the invention. This system reconciles the pool of cars with the pool of available human operators. The system assigns vehicles to human operators. This section of the invention will understand what the number of available operators is, what the number of vehicles requesting assistance is, and will further know the attributes of each operator and the attributes of each vehicle. In the best mode, the system will support pairing rules based on attributes. The system may also implement prioritized and/or time-based matching of vehicles to operators. The system will assign vehicles to operators. The system will not assign more than one vehicle to an operator, unless so desired. The system will not assign multiple operators to a vehicle, unless so desired. (Perhaps it will be necessary to buddy-up to remove the potential for operator error. It is conceivable a multi-operator vehicle such as a commercial airliner or a fire engine will be automated.)  Claim 11 teaches a variation in which human operators are matched to vehicle problems by skill categories, including groups of human operators with multiple skill categories.  Claim 14 teaches variation where a software matching engine is able to route requests for human intervention by priority to the human operators, ranked by priority score and time delay. Some events, aka, physical problems, obstacles and trajectory problems will be ranked with highest priority.  Both Cavender and Lawler are drawn to selecting operators to perform a task.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cavender to include wherein the request parsing logic is configured to identify a request urgency indicator based on the first machine request indicating an urgency of the first machine request, the operator selection logic being configured to access the first operator information, and to identify the first operator to provide the remote controlled operation of the first machine based on the first operator information and the request urgency indicator as taught by Lawler to assign workers to jobs with highest priority first.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavender-Bares US 2015/0142250 A1 in view of Brooks US 2017/0308080 A1 as applied to claim 1 and in further view of  Stefan US 2014/0207535 A1.

As per Claim 6 Cavender does not explicitly disclose the computing system of claim 1 and further comprising: an operator and machine tracking system configured to track a measure indicative of the first operator providing the remote controlled operation of the first machine and the second operator providing the remote controlled operation of the second machine.   However, Stefan para. 46-47 teach The histories of previously selected operators and their performance are recorded in an operator history memory 8. The operator history memory 8 receives data from an operator evaluation module 9 which has determined for each previously selected operator criteria such as, e.g., economy of driving style, softness of the driving style, adherence to traffic rules, correspondence of the driving style of the operator with the driving style preferred by the driver 3 (whether passively or whether dynamically, whether safety-conscious or whether destination-oriented) and the degree of attentiveness devoted by the operator to his task.  Both Cavender and Stefan are drawn to selecting operators to perform a task.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cavender to include an operator and machine tracking system configured to track a measure indicative of the first operator providing the remote controlled operation of the first machine and the second operator providing the remote controlled operation of the second machine as taught by Stefan to select the best performing operator to control the vehicle based on past performance (as suggested by para. 44).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavender-Bares US 2015/0142250 A1 in view of Brooks US 2017/0308080 A1 as applied to claim 1 and in further view of Redenbo US 2014/0214187 A1.

As per Claim 7 Cavender does not explicitly disclose the computing system of claim 1 wherein the communication link control logic is configured to provide encrypted control communication between the first operator station and the first machine and between the second operator station and the second machine.  However, Redenbo para. 20 teaches the communications between the remote control center 2 and a machine are wireless, and may be direct, as in the case of short range wireless communications technology, or may be indirect, as in the case of cellular or other long range communications technologies. In addition, all or some such communications may be encrypted or encoded for security purposes. For example, encryption of remote control commands may prevent unauthorized third parties from controlling a machine in a dangerous or damaging manner. Both Cavender and Redenbo are drawn to remotely control a machine.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Cavender to include wherein the communication link control logic is configured to provide encrypted control communication between the first operator station and the first machine and between the second operator station and the second machine as taught by Redenbo to prevent unauthorized third parties from controlling a machine in a dangerous or damaging manner (see para. 20).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683